IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                                         NO. AP-76,034



                     EX PARTE BOBBY WAYNE WOODS, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    FROM THE 355 TH JUDICIAL DISTRICT COURT
                                 HOOD COUNTY



       K ELLER, P.J., filed a concurring opinion.

       I still believe that the Court erred in Blue1 when it held that freestanding Atkins2 claims are

cognizable in a subsequent application under Article3 11.071, §5(a)(3).4 Blue’s holding in that regard

was contrary to the plain language of the statute and to Supreme Court caselaw upon which the

statute was patterned.5 To the extent that today’s opinion follows logically from Blue, that is just


       1
           Ex parte Blue, 230 S.W.3d 151 (Tex. Crim. App. 2007).
       2
           Atkins v. Virginia, 536 U.S. 304 (2002).
       3
           All references to articles are to the Texas Code of Criminal Procedure.
       4
           See Blue, 230 S.W.3d at 168-70 (Keller, P.J., concurring).
       5
           Id.
                                                                  WOODS CONCURRENCE – 2

more evidence that Blue was wrong in the first place.

        Blue took the first step in opening the floodgates to last-minute, unmeritorious mental-

retardation claims by holding that an applicant who could have, but did not, raise an Atkins claim in

a prior habeas application could raise one in a subsequent application.6 Today, the Court takes the

next step by applying that holding to an applicant who has raised the Atkins claim in a prior

application and who now wishes to relitigate the question. Now, all an applicant has to do to force

this Court to engage in a time-consuming, last-minute review of the entire record is to find another

family member or another expert witness who is willing to suggest that the applicant may have some

sort of mental deficiency. The Court’s lengthy opinion in this case is an excellent example of the

time and effort that will be consumed in dispensing with the subsequent, unmeritorious applications

that are likely to reach the Court in the future.

        I concur in the Court’s judgment but do not join its opinion.

Date filed: October 7, 2009
Publish




        6
            See Blue, 230 S.W.3d at 153, 161-62.